Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 19, 1971 on resentence, convicting him of robbery in the third degree, unarmed, upon a plea of guilty, and sentencing him nunc pro tune as of August 17,1966 to Elmira Reformatory for an indefinite period. Appeal dismissed as moot. Defendant raises only the claims .that he did not receive treatment in a reformatory facility despite being sentenced to the' Elmira Reformatory and that because he was technically, a reformatory inmate ■he was denied good-time credit toward his maximum expiration date. However, since-he has already served his sentence these claims are of no practical significance. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.